             Case 20-35562 Document 966 Filed in TXSB on 03/23/21 Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                               ENTERED
                                                                                                                   03/23/2021
                                                                    )
    In re:                                                          )     Chapter 11
                                                                    )
    GULFPORT ENERGY CORPORATION, et al.,1                           )     Case No. 20-35562 (DRJ)
                                                                    )
                                       Debtors.                     )     (Jointly Administered)
                                                                    )
                                                                    )                     924
                                                                          Re: Docket No. __

                  ORDER EXTENDING THE EXCLUSIVITY PERIODS
         TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”) (a) extending the Debtors’ Filing

Exclusivity Period through and including September 13, 2021 and (b) extending the Debtors’

Solicitation Exclusivity Period through and including November 8, 2021, all as more fully set forth

in the Motion; and upon the First Day Declaration; and this Court having jurisdiction over this

matter pursuant to 28 U.S.C. § 1334; and this Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b); and that this Court may enter a final order consistent with

Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

this Court having found that the relief requested in the Motion is in the best interests of the Debtors’

estates, their creditors, and other parties in interest; and this Court having found that the Debtors’



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Gulfport Energy Corporation (1290); Gator Marine, Inc. (1710); Gator Marine Ivanhoe, Inc. (4897);
      Grizzly Holdings, Inc. (9108); Gulfport Appalachia, LLC (N/A); Gulfport MidCon, LLC (N/A); Gulfport
      Midstream Holdings, LLC (N/A); Jaguar Resources LLC (N/A); Mule Sky LLC (6808); Puma Resources, Inc.
      (6507); and Westhawk Minerals LLC (N/A). The location of the Debtors’ service address is: 3001 Quail Springs
      Parkway, Oklahoma City, Oklahoma 73134.

2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
        Case 20-35562 Document 966 Filed in TXSB on 03/23/21 Page 2 of 3




notice of the Motion and opportunity for a hearing on the Motion were appropriate under the

circumstances and no other notice need be provided; and this Court having reviewed the Motion

and having heard the statements in support of the relief requested therein at a hearing before this

Court, if any (the “Hearing”); and this Court having determined that the legal and factual bases set

forth in the Motion and at the Hearing establish just cause for the relief granted herein; and upon

all of the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Debtors’ exclusive period to file a chapter 11 plan for each Debtor is extended

through and including September 13, 2021.

       2.      The Debtors’ exclusive period to solicit acceptances of a chapter 11 plan for each

Debtor is extended through and including November 8, 2021.

       3.      Entry of this Order is without prejudice to the Debtors’ right to seek from this Court

such additional and further extensions of the Exclusivity Periods within which to file and solicit

acceptance of a chapter 11 plan as may be necessary or appropriate.

       4.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

of the Motion and the requirements of the Bankruptcy Local Rules are satisfied by such notice.

       5.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       6.      All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

       7.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.




                                                 2
        Case 20-35562 Document 966 Filed in TXSB on 03/23/21 Page 3 of 3




       8.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Houston, Texas
 Dated: Signed: March2021
        ___________,  23, 2021
                                                     DAVID R. JONES
                                                      ____________________________________
                                                     UNITED STATES BANKRUPTCY JUDGE
                                                      DAVID R. JONES
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                 3
